Title: Samuel L. Mitchill to Thomas Jefferson, 11 March 1817
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


            
              
                Sir,
                New-York Institution, 
              March 11, 1817.
              
              In behalf of the New-York Historical Society, I beg leave to solicit your assistance toward the formation of a Zoological Museum. For the purpose of becoming more extensively and intimately acquainted with the animal creation, a plan has been digested for collecting specimens and productions from the different tribes. These it is intended to preserve and arrange in an apartment allotted for their reception. The document annexed to this letter, contains some of the leading subjects of inquiry. Every fact and article relative to this exalted Department of Natural History will be thankfully accepted and duly estimated. I beg you to accept the assurance of my good will and respect,
              
                SAMUEL L. MITCHILL, Chairman.
              
            
          